
	
		II
		112th CONGRESS
		1st Session
		S. 1828
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To increase small business lending, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Small Business Lending Act
			 of 2011.
		2.Small business lending market
			 stabilization
			(a)Fee reductions and loan guarantees
				(1)Fee reductionsSection 501 of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 151) is amended by striking March 4, 2011 each place it appears
			 and inserting the date that is 1 year after the date of enactment of the
			 Increasing Small Business Lending Act of
			 2011.
				(2)Loan
			 guaranteesSection 502(f) of division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 153) is amended by
			 striking March 4, 2011 and inserting the date that is 1
			 year after the date of enactment of the Increasing Small Business Lending Act of
			 2011.
				(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of the Small Business
			 Administration such sums as may be necessary to carry out sections 501 and 502
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 151), as amended by this subsection.
				(b)Main street incentives
				(1)In generalSection 502 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696) is amended—
					(A)by striking paragraphs (4) and (5) and
			 inserting the following:
						
							(4)Limitation on leasingIf the use of a loan under this section
				includes the acquisition of a facility or the construction of a new facility,
				the small business concern assisted—
								(A)shall permanently occupy and use not less
				than a total of 50 percent of the space in the facility; and
								(B)may, on a temporary or permanent basis,
				lease to others not more than 50 percent of the space in the
				facility.
								;
				and
					(B)by redesignating paragraphs (6) and (7) as
			 paragraphs (5) and (6), respectively.
					(2)Policy for
			 7(a) loansSection 7(a)(28) of the Small Business Act
			 (15 U.S.C. 636(a)(28)) is amended to read as follows:
					
						(28)Limitation on leasingIf the use of a loan under this subsection
				includes the acquisition of a facility or the construction of a new facility,
				the small business concern assisted—
							(A)shall permanently occupy and use not less
				than a total of 50 percent of the space in the facility; and
							(B)may, on a temporary or permanent basis,
				lease to others not more than 50 percent of the space in the
				facility.
							.
				(c)Loan poolingSection 5(g)(1) of the Small Business Act
			 (15 U.S.C. 634(g)(1)) is amended—
				(1)by inserting (A) before
			 The Administration;
				(2)by striking the colon and all that follows
			 and inserting a period; and
				(3)by adding at the end the following:
					
						(B)A
				trust certificate issued under subparagraph (A) shall be based on, and backed
				by, a trust or pool approved by the Administrator and composed solely of the
				guaranteed portion of such loans.
						(C)The interest rate on a trust certificate
				issued under subparagraph (A) shall be either—
							(i)the lowest interest rate on any individual
				loan in the pool; or
							(ii)the weighted average interest rate of all
				loans in the pool, subject to such limited variations in loan characteristics
				as the Administrator determines appropriate to enhance marketability of the
				pool
				certificates.
							.
				(d)Alternative variable interest rate
				(1)In generalSection 7(a)(4)(A) of the Small Business
			 Act (15 U.S.C. 636(a)(4)(A)) is amended by striking prescribed by the
			 Administration, and inserting: prescribed by the Administration,
			 including, on variable rate loans, a nationally recognized prime rate of
			 interest and at least 1 other index as an alternative thereto at the option of
			 the participating lender,.
				(2)ApplicabilityNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall select not less than 1 alternative index under section 7(a)(4)(A) of the
			 Small Business Act, as amended by paragraph (1) of this subsection, and make
			 such index available for use by participating lenders.
				
